DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following includes the examiner’s interpretations and/or suggestions for portions of the claims.
It should be noted that regarding the “computer storage medium” of claims 17-20, it has been determined that the medium is statutory subject matter.  The specification of the instant application states “computer storage media excludes modulated data signals as well as that described with respect to communication media” at paragraph 82. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 2, 4-6, 9, 10, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mattson et al. (US 2017/0237766 A1) in view of Meriac (US 2017/0237770 A1).
Regarding claim 1, Mattson teaches a system for calculating trust of a client session, comprising: 
a computer, i.e. a security server computer (Fig. 1, el. 104), comprising a processor, i.e. a processor (Fig. 7, el. 710), and a memory, e.g. memory (Fig. 7, el. 720); a storage device (Fig. 7, el. 730), having computer-executable instructions stored thereupon which, when executed by the processor, cause the computer to: 
receive a proof of work value from a session of a client computer, i.e. a client computer (Fig. 1, el. 102), wherein the proof of work value is calculated by the session of the client computer based, at least in part, upon a work function and one or more inputs received from one or more services connected to the session, e.g. executing countermeasures at the client computer and sending the results to the security server (Para. 113, 128, 129); wherein the countermeasures are Proof of Work code and may be associated with a network configuration, device, browser, user, malware, attack, website, content, or one or more characteristics of the client computer (Para. 66, 88, 89, 112); a hash generating function (Para. 79); and
calculate a probability that the session is trustworthy based, at least in part, upon the proof of work value, e.g. determining that the solution is accurate and verifying the request and performing the requested transaction (Para. 129); determining that the solution is invalid and rejecting, terminating, or not accepting the request (Para. 130-132); logging the results to quickly identify and characterize emerging security threats (Para. 160).
Mattson does not explicitly teach providing feedback to the session of the client computer based, at least in part, upon the calculated probability, wherein the feedback comprises an update to the work function.
Meriac teaches receiving a proof of work value from a session of a client computer, e.g. a device (Fig. 2, el. 10, 12), wherein the proof of work value is calculated by the session of the client computer based, at least in part, upon a work function and one or more inputs received from one or more services connected to the session, e.g. receiving, from the device, the solution to the task (Para. 77, 78, 94, 95, 100, 147); receiving a partial solution (Para. 178); wherein the task is a Proof of Work task (Para. 70); a hash function that utilizes a nonce and a device identifier of the device (Para. 106, 111, 119, 138-140); 
calculating a probability that the session is trustworthy based, at least in part, upon the proof of work value, e.g. undertaking the hash function to determine if the solution is correct (Para. 113, 114, 124, 148); using one or more partial solutions as a trust credential and determining if a trust threshold is reached (Para. 181, 188); and 
providing feedback to the session of the client computer based, at least in part, upon the calculated probability, wherein the feedback comprises an update to the work function, e.g. reducing or increasing the complexity and/or changing the type of task of a subsequent new task, wherein the subsequent new task is provided to the device (Para. 84, 86, 97, 156, 174, 188, 189, 196).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mattson to include providing feedback to the session of the client computer based, at least in part, upon the calculated probability, wherein the feedback comprises an update to the work function, using the known method of reducing or increasing the complexity and/or changing the type of task of a subsequent new task, wherein the subsequent new task is provided to the device, as taught by Meriac, in combination with the Proof of Work system of Mattson, for the purpose of mitigating denial-of-service attacks on devices (Meriac-Para. 1), while also allowing sessions with devices that have minimal computational resources by adjusting the task complexity and/or task type (Meriac-Para. 176).

Regarding claim 2, Mattson in view of Meriac teaches the memory having further computer-executable instructions stored thereupon which, when executed by the processor, cause the computer to: when the calculated probability is greater than a session threshold, perform an action associated with the session, e.g. determining that the solution is accurate and verifying the request and performing the requested transaction (Mattson-Para. 129); determining that the solution is invalid and rejecting, terminating, or not accepting the request (Mattson-Para. 130-132); logging the results to quickly identify and characterize emerging security threats (Mattson-Para. 160); undertaking the hash function to determine if the solution is correct (Meriac-Para. 113, 114, 124, 148); using one or more partial solutions as a trust credential, determining if a trust threshold is reached, and allowing connection/performing a requested function if the threshold is reached (Meriac-Para. 181, 188, 198, 200).

Regarding claim 4, Mattson in view of Meriac teaches wherein the action associated with the session comprises at least one of limiting user interactions or sandboxing user interactions, e.g. determining that the solution is invalid and rejecting, terminating, or not accepting the request (Mattson-Para. 130-132); rejecting connection/performing a requested function if the threshold is not reached or incorrect solutions are received (Meriac-Para. 181, 188, 197, 198, 200).

Regarding claim 5, Mattson in view of Meriac teaches wherein the update to the work function comprises a different work function provided to the session, e.g. reducing or increasing the complexity and/or changing the type of task of a subsequent new task, wherein the subsequent new task is provided to the device (Meriac-Para. 84, 86, 97, 156, 174, 188, 189, 196).

wherein the update to the work function comprises a change to frequency or complexity of calculation of the proof of work value by the session, e.g. reducing or increasing the complexity and/or changing the type of task of a subsequent new task, wherein the subsequent new task is provided to the device (Meriac-Para. 84, 86, 97, 156, 174, 188, 189, 196).

Regarding claim 9, Mattson in view of Meriac teaches the memory having further computer-executable instructions stored thereupon which, when executed by the processor, cause the computer to: provide the work function to the session, wherein the work function comprises a hashing work function, e.g. sending the one or tests and one or more countermeasures to the client device (Mattson-Para. 101, 112); a hash generating function (Mattson-Para. 79); a hash function that utilizes a nonce and a device identifier of the device (Meriac-Para. 106, 111, 119, 138-140).

Regarding claim 10, the claim is analyzed with respect to claims 1 and 2.

Regarding claim 13, Mattson in view of Meriac teaches wherein the update to the work function comprises a different work function provided to the session, e.g. reducing or increasing the complexity and/or changing the type of task of a subsequent new task, wherein the subsequent new task is provided to the device (Meriac-Para. 84, 86, 97, 156, 174, 188, 189, 196).

Regarding claim 14, Mattson in view of Meriac teaches wherein the update to the work function comprises a change to frequency of calculation of the proof of work value by the session, e.g. decreasing or increasing the period of time for which the task is valid (Meriac-Para. 116, 117, 190).

Regarding claim 15, Mattson in view of Meriac teaches further comprising: providing the work function to the session, e.g. a hash generating function (Mattson-Para. 79); a hash function that utilizes a nonce and a device identifier of the device (Meriac-Para. 106, 111, 119, 138-140).

Regarding claim 16, Mattson in view of Meriac teaches wherein the work function comprises a naïve work function, an Nth order elliptic curve intersections work function, or a hashing work function, e.g. sending the one or tests and one or more countermeasures to the client device (Mattson-Para. 101, 112); a hash generating function (Mattson-Para. 79); a hash function that utilizes a nonce and a device identifier of the device (Meriac-Para. 106, 111, 119, 138-140).

Regarding claim 17, the claim is analyzed with respect to claim 1.

Regarding claim 18, the claim is analyzed with respect to claim 2.

Claims 3, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mattson in view of Meriac and further in view of Colangelo (US 2019/0303448).
Regarding claim 3, Mattson in view of Meriac teaches all elements of claims 1 and 2.
Mattson in view of Meriac further teaches frustrating ratings or results manipulation (Mattson-Para. 199).
Mattson in view of Meriac does not clearly teach wherein the action associated with the session comprises increasing at least one of a view count in a live video or increasing a quantity of views.
Colangelo teaches wherein an action associated with a session comprises increasing at least one of a view count in a live video or increasing a quantity of views, e.g. tracking the number of views of media content items, determining whether user input was provided by a person or a bot, and reporting/not reporting the view based on the determination (Para. 73).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mattson in view of Meriac to include wherein the action associated with the session comprises increasing at least one of a view count in a live video or increasing a quantity of views, using the known method of tracking the number of views of media content items, determining whether user input was provided by a person or a bot, and reporting/not reporting the view based on the determination, as taught by Colangelo, in combination with the method of frustrating ratings or results 

Regarding claim 12, Mattson in view of Meriac teaches all elements of claim 10.
Mattson in view of Meriac further teaches frustrating ratings or results manipulation (Mattson-Para. 199).
Mattson in view of Meriac does not clearly teach wherein the action associated with the session comprises increasing a quantity of views.
Colangelo teaches wherein an action associated with a session comprises increasing a quantity of views, e.g. tracking the number of views of media content items, determining whether user input was provided by a person or a bot, and reporting/not reporting the view based on the determination (Para. 73).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mattson in view of Meriac to include wherein the action associated with the session comprises increasing a quantity of views, using the known method of tracking the number of views of media content items, determining whether user input was provided by a person or a bot, and reporting/not reporting the view based on the determination, as taught by Colangelo, in combination with the method of frustrating ratings or results manipulation using Proof of Work of Mattson in view of Meriac, for the purpose of obtaining more accurate viewing statistics.

Regarding claim 20, the claim is analyzed with respect to claim 12.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mattson in view of Meriac and further in view of Cormode et al. (US 2012/0066383 A1).
Regarding claim 7, Mattson in view of Meriac teaches all elements of claim 1.
Mattson in view of Meriac further teaches the memory having further computer-executable instructions stored thereupon which, when executed by the processor, cause the computer to: provide the work function to the session, e.g.  sending the one or tests and one or more countermeasures to the client device (Mattson-Para. 101, 112); performing the tests at the client device and sending the results to the server (Para. 58, 59, 88, 104, 106), wherein the tests and countermeasures may be a challenge (Para. 128).
Mattson in view of Meriac does not explicitly teach wherein the work function comprises a naïve work function.
Cormode teaches a work function comprises a naïve work function, e.g. using a naïve algorithm that simply sends every single element to the coordinator (Para. 64).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mattson in view of Meriac to include the memory having further computer-executable instructions stored thereupon which, when executed by the processor, cause the computer .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mattson in view of Meriac and further in view of Bartolucci et al. (US 2020/0389292 A1).
Regarding claim 8, Mattson in view of Meriac teaches all elements of claim 1.
Mattson in view of Meriac further teaches the memory having further computer-executable instructions stored thereupon which, when executed by the processor, cause the computer to: provide the work function to the session, e.g. sending the one or tests and one or more countermeasures to the client device (Mattson-Para. 101, 112).
Mattson in view of Meriac does not clearly teach wherein the work function comprises an Nth order elliptic curve intersections work function.
Bartolucci teaches providing a work function to a session, wherein the work function comprises an Nth order elliptic curve intersections work function, e.g. utilizing proof-of-work (Para. 62); utilizing an elliptic curve that has a prime order n for verification (Para. 117, 124); intersection of the curve (Para. 75).
.

Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mattson in view of Meriac in view of Colangelo and further in view of Cvinar (US 2020/0065853 A1).
Regarding claim 11, Mattson in view of Meriac teaches all elements of claim 10.
Mattson in view of Meriac further teaches frustrating ratings or results manipulation (Mattson-Para. 199).
Mattson in view of Meriac does not clearly teach wherein the action associated with the session comprises increasing a view count in a live video.
Colangelo teaches wherein an action associated with a session comprises increasing a view count in a video, e.g. tracking the number of views of media content items, determining whether user input was provided by a person or a bot, and reporting/not reporting the view based on the determination (Para. 73).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mattson in view of Meriac to include wherein the action associated with the session comprises increasing a view count in a video, using the known method of tracking the number of views of media content items, determining whether user input was provided by a person or a bot, and reporting/not reporting the view based on the determination, as taught by Colangelo, in combination with the method of frustrating ratings or results manipulation using Proof of Work of Mattson in view of Meriac, for the purpose of obtaining more accurate viewing statistics.
Mattson in view of Meriac in view of Colangelo does not explicitly teach a live video.
Cvinar teaches wherein an action associated with a session comprises increasing a count in a live video, e.g. live video feeds (Para. 58); allowing a user to view/vote for a live video feed when determining that the user is not a bot (Para. 129-131, 133, 149, 150).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mattson in view of Meriac in view of Colangelo to include wherein the action associated with the session comprises increasing a view count in a live video, using the known method of allowing a user to view/vote for a live video feed when determining that the user is not a bot, as taught by Cvinar, in combination with the method of 

Regarding claim 19, the claim is analyzed with respect to claim 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Emigh et al. (US 8,112,483 B1)—Emigh discloses a system that determines whether a response to a challenge is correct, and, if not, creating a new challenge with the same degree of difficulty or a higher degree of difficulty (Fig. 21; Col. 20, lines 30-56).

Brown et al. (US 2019/0230391 A1)—Brown discloses a system that determines whether a view came from a bot and excluding the metrics when it is determined that a bot was used (Para. 29).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY DUFFIELD whose telephone number is (571) 270-1643.  The examiner can normally be reached on Monday - Friday, 7:00 AM - 3:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on (571) 272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





29 September 2021
/Jeremy S Duffield/Primary Examiner, Art Unit 2498